Citation Nr: 0517110	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral high frequency sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1974 to 
November 1974 and from May 1991 to August 1991.  He also had 
other verified periods of Active Duty for Training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Milwaukee, Wisconsin, 
Regional Office (RO) that, inter alia, granted the veteran's 
claim of entitlement to service connection for bilateral high 
frequency sensorineural hearing loss, and assigned a 0 
percent evaluation, effective from January 31, 2002, for that 
disorder.  The veteran perfected an appeal as to the rating 
assigned.  

It is noted that the RO accepted a statement submitted by the 
veteran in February 2004 as a notice of disagreement as to 
the evaluation assigned to the veteran's service-connected 
tinnitus.  In response to that notice of disagreement, a 
statement of the case was issued in March 2004.  The veteran 
did not thereafter file a substantive appeal as to that issue 
in response to the statement of the case.  In a statement 
submitted in March 2005, the veteran made it clear that the 
denial of an increased evaluation for hearing loss was the 
only issue that he was appealing.  Consequently, the issue 
set out on the title page of this decision is the only issue 
currently under appeal.  

The Board notes that at the veteran's request, a 
videoconference hearing before a Veterans' Law Judge was 
scheduled for June 2005.  The veteran, however, failed to 
appear at the scheduled hearing or provide a statement of 
just cause for his absence.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, and requested all relevant evidence designated 
by the veteran. 

2.  On VA audiological examination in March 2003 the veteran 
had average puretone decibels loss of 36 in the right ear and 
38 in the left ear, with speech recognition scores of 94 
percent in the right ear and 96 percent in the left ear.  On 
VA audiological examination in February 2005, the veteran had 
average puretone decibels loss of 35 in the right ear and 40 
in the left ear, with speech recognition scores of 88 percent 
in the right ear and 72 percent in the left ear.

3.  The probative medical evidence establishes that the 
veteran's hearing loss is manifested by no more than Level II 
hearing impairment in the right ear and level IV hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
high frequency sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.159, 3.321, 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a compensable disability evaluation 
for service-connected bilateral high frequency sensorineural 
hearing loss.  He claims that his hearing loss is more 
disabling than contemplated by the rating assigned in that it 
interferes with his work.  Specifically, he states that his 
hearing loss diminishes his ability to use his cell phone, 
and indicates that he often has to pull over and roll up the 
windows when driving a car in order to hear adequately.  He 
argues that he is entitled to an increased rating on that 
basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the April 2003 rating 
decision, February 2004 statement of the case, and March 2005 
supplemental statement of the case which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The February 2004 statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  

Furthermore, in correspondence dated in July 2002, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice and the foregoing decisions advised the veteran 
of what the evidence must show to establish entitlement to an 
increased evaluation for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While all of the 
necessary notice provided to the veteran may not have been 
given prior to the first AOJ adjudication of the claim, all 
of the required notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also acknowledges that the July 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005)

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, it is noted that the 
veteran was provided pertinent VA examinations in March 2003 
and February 2005 for the specific purpose of determining the 
severity of his service-connected hearing loss.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to an increased rating.  
Accordingly, the Board will proceed with appellate review.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2003).

Factual Background & Analysis

A review of the record demonstrates that the veteran 
requested service connection for bilateral hearing loss in 
January 2001.

In March 2003, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:






HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
70
LEFT
15
15
50
70

The average pure-tone loss was 36 decibels in the right ear 
and 38 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.

A diagnosis of symmetric, high frequency sensorineural 
hearing loss, bilateral, was made.  The examiner opined that 
the veteran's hearing loss was likely related to noise 
exposure.  

In April 2003, the RO granted service connection for 
bilateral high frequency sensorineural hearing loss and 
assigned a noncompensable disability evaluation.  In May 
2003, the veteran expressed disagreement with the assigned 
disability evaluation.

In February 2005, the veteran was afforded a second VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
70
LEFT
15
10
55
80

The average pure-tone loss was 35 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 72 percent in the left ear.

A diagnosis of high frequency sensorineural hearing loss, 
bilateral, with left somewhat poorer than the right, was 
made.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness. 38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  Level IV hearing impairment requires a 
puretone threshold average of 50 to 73 where speech 
discrimination is 76 to 82 percent, or speech discrimination 
of 68 to 74 percent and a puretone threshold average of 0 to 
49.  38 C.F.R. § 4.85, Table VI.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The February 2005 VA audiological examination results 
represent the most profound documentation of hearing loss of 
record.  At the time of the February 2005 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 35 decibels and an 
average puretone hearing loss in the left ear of 40 decibels, 
with 88 percent speech discrimination in the right ear and 72 
percent in the left ear, which translates to level II hearing 
in the right ear and level IV hearing in the left ear.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this equates to noncompensable hearing loss.

The veteran has given no indication that his hearing acuity 
has worsened since the date of this examination.  

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2003).

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected bilateral hearing loss 
has remained noncompensable throughout this period of time.  
See Fenderson, supra.

Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his bilateral hearing loss.  

Although the veteran has complained of his inability to use a 
cell phone while operating a motor vehicle during work, no 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral high frequency sensorineural hearing loss is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


